Title: To Thomas Jefferson from J. Phillipe Reibelt, 13 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore St. Patriks Row No. 61.Le 13 Fevr. 1805
                  
                  Vos ordres du 9 ne m’etant parvenus, que hier Soir—je m’empresse de Vous en accuser la reception, et de Vous faire parvenir en Consequence:
                  
                     
                        
                            Romae Ichnographia—4 feuilles in folio
                        Cents.
                        
                     
                     
                        
                            et 4 partes Orbis Vet. Polyglotta in fol
                        50—
                        
                     
                     
                        aux quelles je prend la Libertè d’ajouter:
                        10—
                        
                     
                     
                        
                        
                        C.
                     
                     
                        
                            Le plan de Leipsic-Capitale de la Literrature Germanique
                        
                           10.
                     
                     
                        
                            L’atlas Complet du Ancièn Monde de Cellarius—50. Cartes
                        500.
                     
                     
                        
                            qui pourra Vous interesser par Ses Merites Connûs.
                        
                     
                     
                        
                            et Un Ouvrage Celebre Sur la Meteorologie 
                        
                     
                     
                        
                            p. Lamark—3 Vol—different format—
                        170—
                     
                  
                  C’est d’une haute Satisfaction pour Moi, d’apprendre de Vous, que Vous jugez les 2 Gravures Architect. dignes d’etre recües a Votre Cabinet, Je desire pour la Satisfaction egale de la Maison a Paris, qu’il soit de même des Epreuves de sa fonderie a Strasbourg, que j’osais Vous presenter a çes fais.
                  Daignez agreer les respects les plus pures et les plus intensifs. Le Depot Americ. General de Levrault, Schoell et Comp. Imprim. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               